Order entered December 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00413-CR

                                VINCENT PASCO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-59001-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On October 27, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On December 12, 2014, we received the reporter’s record,

but it did not include two DVD exhibits.

       Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file State’s Exhibit no. 42 and Defendant’s Exhibit no. 1, by 4:00 p.m.

on FRIDAY, DECEMBER 19, 2014. No extensions will be granted absent extraordinary

circumstances.

       The October 27, 2014 order also noted that the Court has not received the trial court’s

certification of appellant’s right to appeal. The Court has not yet received the certification,
which is required in each case in which the defendant appeals. See TEX. R. APP. P. 25.2(a), (d);

Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). Accordingly, we ORDER the trial

court to prepare and file, by DECEMBER 23, 2014 a certification of appellant’s right to appeal

that accurately reflects the trial court proceedings.

       Appellant’s brief is due by JANUARY 30, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; Gary Fitzsimmons, Dallas County District

Clerk; and to counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE